


MDU Resources Group, Inc. Section 16 Officers and Directors
with Indemnification Agreements Chart


Section 16 Officers


Name
Title
Date of Agreement
David L. Goodin
President and Chief Executive Officer, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Steven L. Bietz
President and Chief Executive Officer, WBI Holdings, Inc.
August 12, 2010,
as amended May 15, 2014
William R. Connors
Vice President - Renewable Resources, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Mark A. Del Vecchio
Vice President - Human Resources, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Cynthia J. Norland
Vice President - Administration, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Paul K. Sandness
General Counsel and Secretary, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Doran N. Schwartz
Vice President and Chief Financial Officer, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
Douglass A. Mahowald
Treasurer and Assistant Secretary, MDU Resources Group, Inc.
August 12, 2010,
as amended May 15, 2014
J. Kent Wells
Vice Chairman, MDU Resources Group, Inc.; and Chief Executive Officer, Fidelity
Exploration & Production Company
May 2, 2011,
as amended May 15, 2014
K. Frank Morehouse
President and Chief Executive Officer, Montana-Dakota Utilities Co., Great
Plains Natural Gas Co., Cascade Natural Gas Corporation, and Intermountain Gas
Company
January 4, 2013,
as amended May 15, 2014
David C. Barney
President and Chief Executive Officer, Knife River Corporation
May 16, 2013,
as amended May 15, 2014
Jeffrey S. Thiede
President and Chief Executive Officer, MDU Construction Services Group, Inc.
May 16, 2013,
as amended May 15, 2014
Dennis L. Haider
Executive Vice President - Business Development, MDU Resources Group, Inc.
June 1, 2013,
as amended May 15, 2014
Nathan W. Ring
Vice President, Controller and Chief Accounting Officer, MDU Resources Group,
Inc. effective January 3, 2014
January 3, 2014,
as amended May 15, 2014











--------------------------------------------------------------------------------




Directors


Name
Title
Date of Agreement
Harry J. Pearce
Chairman of the Board of Directors
August 12, 2010
David L. Goodin
Director
August 12, 2010
Thomas Everist
Director
August 12, 2010
Karen B. Fagg
Director
August 12, 2010
Mark A. Hellerstein
Director
August 1, 2013
A. Bart Holaday
Director
August 12, 2010
Dennis W. Johnson
Director
August 12, 2010
William E. McCracken
Director
August 1, 2013
Patricia L. Moss
Director
August 12, 2010
J. Kent Wells
Director
May 2, 2011
John K. Wilson
Director
August 12, 2010





